Citation Nr: 1723686	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut, which declined to reopen the Veteran's claim of service connection for cervical spine DDD.  In October 2013, the Board reopened and remanded this matter.  In September 2016, the Board again remanded this matter.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current cervical spine DDD is related to active service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine DDD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for cervical spine DDD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that she suffers from cervical spine DDD, which developed during active duty service.  Specifically, the Veteran contends that her duties in service as a security guard wearing load bearing equipment caused her cervical spine DDD.

In February 1999, the Veteran's entrance exam showed the upper extremities, spine and other musculoskeletal system as normal.  There was no recurrent back pain, no bone, joint or other deformity, and no arthritis, rheumatism or bursitis.  In September 1999, service treatment records showed the Veteran complained of neck pain and suffered from mild neck stiffness.  In July 2003, service treatment records showed that the Veteran complained of upper back pain and a burning sensation.  Upon separation in July 2003, the Veteran confirmed that she suffered from back pain during service but did not seek medical care every time, and said that her upper back cracked a lot and she felt discomfort.  

In November 2004, the Veteran saw her private physician for a cervical spine MRI.  The physician noted a history of progressively worsening severe pain.  The MRI showed that the cervical spine had central disc protrusion at C4-5 and C5-6.  In July 2005, the Veteran saw her private physician for another cervical spine MRI.  The private physician concluded that C4-5 had a small focal posterior central protrusion of the degenerative disc and C5-6 had a small focal posterior right sided paramedical protrusion of the degenerative disc.  

In April 2010, the Veteran's ex-husband, J.T., submitted a statement regarding her claim.  J.T. said that he remembered the Veteran's initial complaint of a burning pain in her neck and upper back area; the Veteran told him that it felt like her neck and upper back area were on fire.  J.T. and the Veteran were married in 2001, and J.T. stated that the Veteran's pain started about a year and a half into their marriage.  J.T. said that the problem got progressively worse throughout their marriage, and that the Veteran told the doctor of this condition during her separation physical.  J.T. opined that to the best of his knowledge the Veteran's condition was due to carrying load bearing equipment which could put a strain on certain parts of the body.  J.T. stated that many shifts were 13 hours per day which involved carrying the equipment, and that this was why the Veteran was diagnosed with multi-level degenerative disc disease of the cervical spine.

In June 2010, the Veteran saw her treating VA physician for a physical therapy outpatient consult.  The Veteran stated that she had neck pain since being in service from carrying heavy loads.  The Veteran complained of constant pain in the back of her neck into her shoulder blade area.

In February 2012, the Veteran testified at a videoconference hearing regarding her claim.  The Veteran stated that she underwent physical therapy during service because she experienced a burning sensation in the upper shoulder area.  The Veteran said that there was no particular injury that caused this pain.  The Veteran attributed her condition to carrying heavy equipment over her shoulders during service in addition to the law enforcement gear she wore.  In addition, the Veteran testified that she also studied her disease and what could cause it and said that a lot of sitting in one spot could also be a factor.  The Veteran said that during service there were times during flight line where she would sit for 12 to 14 hours in a vehicle for five days per week for four years.  

In February 2012, the Veteran saw her private physician for chronic neck and upper back pain.  The Veteran reported episodic diffuse radiation to both shoulders and frequent headaches.  The Veteran stated that these symptoms began while in the military and steadily progressed.  The Veteran explained that her military service required her to stand or sit for 12 to 14 hours shifts, while wearing heavy armor and a rifle.  Upon examination, the cervical spine revealed limited ranges of motion with pain reported at end ranges.  Orthopedic provocative maneuvers elicited pain in the cervical region.  Palpation of the cervical region revealed moderate spasms and elicited pain.  Joint restrictions were noted at C3-6 vertebral levels.  The physician opined that the Veteran's cervical disc degeneration was at least as likely as not related to her military service.

In December 2013, the Veteran was afforded a VA examination for her cervical spine.  The examiner noted a diagnosis in 2005 of degenerative arthritis of the cervical spine.  The Veteran reported ongoing neck pain and trapezius muscle pain.  The examiner opined that the Veteran's cervical spine disability (DDD) was less likely as not related to an in service injury or event or was otherwise related to her active duty service.  The examiner explained that service treatment records did not show any documentation of a chronic neck disorder.  The examiner stated that there was only one documented visit for a neck strain in service with a negative separation exam for a chronic neck disorder.  In addition, the examiner said that after service, the Veteran was diagnosed with cervical spine herniated disc and DDD, but that there was no objective evidence that the Veteran's post-service neck disorder was due to service or to a history of a single visit for a neck strain.  The examiner made note of the February 2012 private physician's note, saying that the physician's conclusion was not supported by the service medical records.  

In December 2016, the Veteran was afforded another VA examination for her claim.  The Veteran denied any neck or back injuries while in the military but stated that she developed neck and back pain around 2003.  The Veteran stated that she felt this pain was related to wearing load bearing equipment.  The examiner stated that he was not able to review the Veteran's separation report.  The examiner opined that it was less likely than not that the Veteran's current neck/cervical spine condition was caused by military service.  The examiner reasoned that though there was documentation that the Veteran was seen for back pain while in the military, there was no documentation that she was seen for a neck/cervical spine condition.

The Board has found the December 2013 and December 2016 VA opinions to be inadequate.  The December 2013 opinion did not address the Veteran's lay statements and the December 2016 opinion did not address the separation exam and treatment in service.  

To summarize, the Veteran reported that she experienced cervical spine DDD symptoms continuously since service discharge.  The Veteran's lay statements are competent evidence of symptomatology which is observable by a lay person.  See Buchanan, 451 F.3d at 1337 (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  As none of the VA opinions of record address the Veteran's competent reports of continuous cervical spine DDD pain since active duty service, they are inadequate and entitled to little probative weight.  Additionally, the Board finds that the Veteran's statements regarding her duties in service are credible and consistent with the circumstances of her service, including the duties associated with her position as a security guard.  Overall, the Board finds the Veteran's lay statements along with the February 2012 private physician's opinion to be sufficient to establish entitlement to service connection in this instance.   
    
Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred cervical spine DDD as a result of her active service, and the claim is granted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 50.


ORDER

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


